FORD ELLIOTT, J.,
Concurring.
¶ 1 I concur only in the result reached by the majority to reverse the orders of the trial court including the terminating of Mother’s parental rights due to appellees’ lack of standing. I write separately, however, to further distance myself from the majority’s strong criticism of appellees and the trial court, and also because the majority’s resolution of this case may very well threaten the health and well-being of W.C.K. Because this court properly, has jurisdiction over the controversy and the parties, I would do more than simply remand for dismissal of all claims for lack of subject matter jurisdiction.
¶ 2 In setting forth the facts leading to appellees’ possession of W.C.K., the majority reads the record very differently than I do; and not, I would suggest, in accordance with our role as an appellate court in deferring to the trial court on matters of credibility. There is ample evidence that from the time of his birth until his placement with appellees, Mother failed to accept any responsibility for the care of W.C.K. In fact, if Kiefer, who clearly had in loco parentis status, had filed the petition for termination of Mother’s rights pursuant to § 2511(a)(6), this record provides adequate grounds for granting that petition as against Mother. I strongly disagree with the majority that the “Guardianship Agreement” in this case was nothing more than a contract for baby-sitting. Rather, the clear language of the agreement evidences Mother’s relinquishment of any responsibility for the care of her child whether “temporary” or not. My reading of the record indicates that Mother would have been content to leave W.C.K. with Kiefer indefinitely. The instances cited by the majority to support Mother’s “attempts at reunification” more appropriately reflect feigned interest in W.C.K. at best.
¶ 3 I agree on the law that the order of the trial court must be reversed and custody returned to Mother. However, on the record before this court, I have grave concerns as to whether Mother is capable at the present time of caring for this child. Initially, Mother voluntarily relinquished custody of W.C.K. because she was either unable or refused to care for him, and to date, Mother has never been responsible for W.C.K’s care. She has suffered from some type of depression1 and substance abuse problems, and has uncertain living arrangements.2 Therefore, rather than re*235turning this case to the trial court for dismissal of the petition for want of jurisdiction, I would remand this matter to Allegheny County, the residence of Mother. For the welfare and protection of W.C.K, I would further direct that Allegheny County Children & Youth Services (“CYS”) monitor the transfer of W.C.K. from appellees to Mother. CYS should investigate and report to the family division of the Court of Common Pleas of Allegheny County as to whether Mother is capable of caring and providing for W.C.K. If necessary, CYS should make available to Mother any services which will further the interest of reunification.
¶ 4 On a final note, the parties to this appeal have ascribed various bad motives to the actions of each other and those of Kiefer and the trial court as well. I decline to so find. This is a case where there are clearly no winners. Assuming Mother is sincere in her desire to regain custody of her son, she is now a stranger to him. Considering appellees’ fervor in pursuing this matter, they no doubt now truly love and cherish this young boy as their own. Additionally, the record reflects no bad motives on the part of Kiefer in doing what she clearly felt was in W.C.K.’s best interests; and contrary to Mother’s allegations, I decline to find any bias, prejudice, or ill will demonstrated by the trial court’s actions in this matter. My strongest concern must center on W.C.K. and the recognition that his young life will suffer yet another upheaval. Unlike the majority, I cannot place all the blame for this on the shoulders of the trial court and appellees. I believe Mother must shoulder her fair share, as well, for failing to even attempt to assume any parental responsibility for her child for the first four months of his life which set the scene for all that has since occurred. I only hope that W.C.K. has finally found a place to call home.

. This writer recognizes that serious and debilitating depression can occur for some women as a result of childbirth. This serious condition is well-documented. Therefore, if this was the basis of Mother’s "depression," certainly evidence was available to support her contentions. Without such evidence, the trial court as fact-finder is free to disbelieve and disregard Mother's vague assessment of her medical condition as contributing to her inability to care for her child. The trial court looked to Mother’s other activities during this same period such as working and socializing to counter her testimony of possible postpartum depression.


. At the time of the hearing on September 29, 1998, Mother testified she was living in a one-bedroom apartment with her uncle and his two children. (Notes of testimony, 9/29/98 at 106.) Her stepmother testified that if W.C.K. were returned to Mother, that she and Mother’s father would allow Mother to return to their home to live until she could get on her feet. (Id. at 110-111, 117.) This court is *235uncertain as to what Mother’s current living arrangements are.